United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 16, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-20095
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ARMANDO POPOCA,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:02-CR-715-7
                      --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Armando Popoca appeals the sentence imposed following his

guilty-plea conviction for conspiracy to transport and harbor

unlawful aliens for purposes of commercial advantage and private

gain in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I) and (II).           He

argues that his sentence should be vacated in view of Blakely v.

Washington, 124 S. Ct. 2531 (2004).    As part of his plea

agreement, Popoca waived the right to appeal his sentence “except

. . . a sentence imposed above the statutory maximum and an


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20095
                                -2-

upward departure from the sentencing guidelines not requested by

the United States.”   At the rearraignment hearing, the district

court expressly advised Popoca of the waiver provision, and

Popoca stated that he understood and did not express confusion or

ask any questions concerning the waiver provision.   Therefore,

Popoca knowingly and voluntarily waived the right to appeal his

sentence, and the waiver is valid and enforceable.   See United

States v. Robinson, 187 F.3d 516, 517 (5th Cir. 1999).   Even if

Popoca’s Blakely claim is not precluded by the waiver provision,

the issue is foreclosed by this court’s decision in United States

v. Pineiro, 377 F.3d 464, 465-66 (5th Cir. 2004), petition for

cert. filed (U.S. July 14, 2004)(No. 04-5263).

     AFFIRMED.